Title: To Alexander Hamilton from James McHenry, 21 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 21st. June 1799
          
          In my letter of yesterday it was stated, that on the 15 day of October last Major Jackson was furnished with one thousand dollars on account of the recruiting service, of which there remained a balance in his hands of three hundred and ninety eight dollars and six Cents.
          As he was charged, under the old instructions, with superintending the recruiting service and furnishing money to these Officers, it will be proper to know whether the balance remains in his hands. If it has ben paid to the recruiting Officers, I shall have whatever sum you may be pleased to order sent to the person you will name, who is to receive it—
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        